Lyons, President,
concurred, and the following decree was made:
“ The court is of opinion that, by the will of the said William Dandridge, deceased, the former husband of the appellee Susanna, she, the said Susanna, upon her marriage with the appellee David Dorrington, was only entitled to the use, possession and profits of one third part of the lands and slaves whereof the said William died seized and possessed, for and during the term of her natural life, and to one third part, in value, of the furniture mentioned in his will, including therein such particular articles thereof as she should choose to take and keep, with the carriage, and the horses commonly used in drawing the same, and all the money in the dwelling house of the said William, at the time of his death, as her absolute property j and was moreover entitled to one third part of all the residue of the personal estate of the said William, after his debts were paid, *358as her absolute property, except such monies as were due to the said William at the time of his death, of which she was not entitled to any part of the principal money so due, hut only to one half of the interest due or accruing thereon during her widowhood; and that the decree aforesaid is erroneous: Therefore it is decreed and ordered, that the same be reversed and annulled ; that an account be taken according to the principles of this decree: that, in the account of the executorship of the appellee Susanna, she shall have credit for the money expended by her in building the house in Richmond, and that the appellees pay to the appellants their costs by them expended in the prosecution of their appeal aforesaid here.”